Citation Nr: 1220068	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Waco, Texas RO, which granted service connection for PTSD and assigned a rating of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

On both his January 2011 Notice of Disagreement and his April 2011 Form 9 substantive appeal, the Veteran requested that his updated VA treatment records be obtained.  A review of the claims file (as well as Virtual VA) indicates that the most recent VA treatment records in evidence are from July 2010, at which time it was noted that the Veteran had appointments scheduled for later that month and for August 2010.  The Veteran's two 2011 requests that updated records be obtained would also appear to indicate that there are further outstanding treatment records.  Updated records of any VA treatment the Veteran may have received for PTSD are highly pertinent to this claim, are constructively of record, and must be secured.

On the April 2011 Form 9 (substantive appeal), the Veteran stated that he experiences symptoms of memory loss, depression, and anxiety, and takes sleeping pills to help him sleep.  On the most recent [August 2010] VA examination, the Veteran reported that, compared to his age peers, he believed his memory was "about the same".  He also noted that he experienced depression at 3 out of 10 in severity as well as daily anxiety at 8 out of 10 in severity.  He reported that he slept fairly well most nights, although he also reported that he was taking Sertraline and Trazodone; the Board notes that the Veteran reported daily anxiety at an 8 out of 10 severity despite taking these medications.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since July 2010) clinical records of any treatment the Veteran has received for PTSD from the Fort Worth VAMC.

2.  The RO should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his service-connected PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 10 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday social and occupational functions, and must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

